Citation Nr: 1036782	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which in pertinent part, declined to reopen a claim of 
entitlement to service connection for foot trouble.  The case was 
certified to the Board by the Roanoke, Virginia RO.

In November 2009, the Board reopened the Veteran's claim and 
remanded the issue for further development.  

The  issues of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of a right eye cataract; 
entitlement to a separate evaluation for eye impairment, 
to include a dry right eye, secondary to post-herpetic 
neuralgia and herpes zoster ophthalmicus; and whether new 
and material evidence has been received to reopen a claim 
of entitlement to service connection for arthritis of the 
knees have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
As indicated in November 2009, the Board does not have 
jurisdiction over them, however, they are again referred 
to the AOJ for appropriate and IMMEDIATE action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that a 
bilateral foot disorder was first demonstrated or became worse 
during the appellant's active service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application. VA notified the Veteran in 
January 2005 correspondence and in a July 2010 supplemental 
statement of the case of the information and evidence needed to 
substantiate and complete the claim, to include notice of what 
part of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain.  The RO did not provide the 
Veteran notice of how disability ratings and effective dates are 
determined, but that omission was not prejudicial because the 
preponderance of the evidence is against the claim.

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Veteran was scheduled for a VA examination in March 
2010, but he failed to report, and he has presented no evidence 
showing good cause his failure.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (2009).  When a Veteran fails without good cause to 
report for a VA examination requested by VA in conjunction with a 
claim, VA is not obliged to attempt to provide another.  Hence, 
VA has substantially complied with the notice and assistance 
requirements, and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required. This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As noted above, the Veteran failed to report for a March 2010 VA 
examination of the feet in conjunction with his claim for service 
connection for a bilateral foot disorder.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655.

The Veteran contends that he had a current bilateral foot 
disorder which is of service origin.

The service treatment records shows that at a June 1955 
enlistment examination the appellant denied a history of foot 
trouble, and was clinically evaluated as having normal feet.  At 
a November 1955 commissioning physical he again denied a history 
of foot trouble, but on this occasion he was diagnosed with 
second degree pes planus.  

The appellant was seen for a foot blister in September 1958.

While several physical examinations in 1958 revealed no evidence 
of pes planus, at a February 1960 examination the appellant was 
diagnosed with first degree pes planus.

In July 1964, the Veteran reported soreness in the instep of his 
right foot.  He had caught his foot between a door and door sill 
approximately three weeks prior to seeking treatment.  X-rays of 
the foot were negative for a fracture.  The impression was a 
contusion, dorsum of the right foot.  

In a September 1966 medical history the appellant reported a 
prior history of foot trouble.  The examiner noted a history of 
athlete's feet.  

In a September 1967 medical history the appellant reported a 
prior history of foot trouble.  The examiner judged that this 
history was not significant.  

In a September 1972 report of medical history the appellant noted 
a history of foot trouble.  Physical examination revealed 
clinically normal feet.

The Veteran reported a history of foot trouble, "cramps" in his 
April 1982 retirement history.  Physical examination revealed 
normal feet.

At an August 1982 VA orthopedic examination the appellant 
reported mild transverse arch tenderness and aching on firm 
tenting of the arch.  Physical examination led to a clinical 
impression of generalized arthritis by history of the feet.  X-
rays of the feet revealed no abnormalities.

VA treatment reports from 2004 to 2005 show that the Veteran 
sought treatment for foot pain.  A report of a November 2004 VA 
magnetic resonating imaging (MRI) scan of the left foot shows an 
impression of bony edema consistent with stress fractures.  
November 2004 and July 2005 treatment reports show that the 
Veteran complained of pain in both feet with sensitivity when 
walking on hard floors.  The records show assessments of gouty 
arthritis of the first metatarsalphalangeal joint, onychomycosis 
and fat pad atrophy of the feet.  He was treated with custom 
orthotics.

In this case, the Veteran has been diagnosed as having foot 
disabilities; however, there is no competent evidence that a 
chronic foot disability was manifested in service.  While the 
service treatment records show treatment for the feet, there is 
no evidence that arthritis of the feet was compensably disabling 
within a year of discharge from active service.  The first 
showing of a chronic foot disorder is in 2004, which is 22 years 
following his discharge from service.  This is evidence against 
the Veteran's claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, the record does not contain any competent 
medical nexus opinion linking a foot disorder to service.  As 
noted above, the Veteran failed to report to a VA examination of 
the feet in March 2010.  As such, evidence that could have been 
material to the Veteran's bilateral foot claim was not obtained.  
Thus, service connection for a bilateral foot disorder is not 
warranted.  

In reaching this decision the Board acknowledges that the 
appellant was diagnosed with pes planus in November 1955 and 
again in February 1960.  Significantly, pes planus was not again 
diagnosed in-service, to include at the appellant's retirement 
examination, and it has never been diagnosed since the appellant 
filed this claim.  Hence, there is no basis to grant service 
connection for pes planus.  Cf. generally, Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)

The Veteran contends that his current problems of the feet are 
related to his active service.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998), Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998).

The Board has considered the doctrine of reasonable doubt, but as 
the preponderance of the evidence is against the claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for a bilateral foot disorder 
is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


